SHARE EXCHANGE AGREEMENT


THIS AGREEMENT is made as of the 27th day of December, 2007


AMONG:


MARINE PARK HOLDINGS, INC., a corporation formed pursuant to the laws of the
State of Delaware and having an office for business at 850 Third Avenue, Suite
1801, New York, New York 10022 (“Marine Park”)


AND:


NEWCARDIO, INC., a company formed pursuant to the laws of the State of Delaware
and having an office for business located at 2033 Gateway Plaza, Suite 500, San
Jose, California 95110 ("NewCardio")


AND:


the holders of NewCardio equity, each of whom are set forth on the signature
page of this Agreement (the “NewCardio Shareholders”)


WHEREAS:


A. The NewCardio Shareholders own such number of (i) shares of common stock,
$0.0001 par value (“NewCardio Common Shares”), (ii) shares of preferred stock,
$0.0001 par value (“NewCardio Preferred Shares”), (iii) debt obligations
convertible into shares of common stock, $0.0001 par value (“NewCardio
Convertible Debt”), and (iv) options and/or warrants convertible into shares of
common stock, $0.0001 par value (“NewCardio Convertible Securities”) as set
forth on Exhibit “A” annexed hereto, collectively being 100% of the presently
issued and outstanding NewCardio equity on a fully converted basis;


B. Marine Park is a reporting company whose common stock is quoted on the
Over-the-Counter Bulletin Board; and


C. The respective Boards of Directors of Marine Park and NewCardio deem it
advisable and in the best interests of Marine Park and NewCardio that NewCardio
become a wholly-owned subsidiary of Marine Park (the “Acquisition”) pursuant to
this Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1 In this Agreement the following terms will have the following meanings:



(a)
“Acquisition” means the Acquisition, at the Closing, of NewCardio by Marine Park
pursuant to this Agreement;


--------------------------------------------------------------------------------


 

(b)
“Acquisition Shares” means the Marine Park Common Shares, set forth on Exhibit
“A,” to be issued to the NewCardio Shareholders at Closing pursuant to the terms
of the Acquisition;




(c)
“Agreement” means this share exchange agreement among Marine Park, NewCardio,
and the NewCardio Shareholders;




 
(d)
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;




 
(e)
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived, but in
any event no later than January 5, 2008;




(f)
“Marine Park Accounts Payable and Liabilities” means all accounts payable and
liabilities of Marine Park, on a consolidated basis, due and owing or otherwise
constituting a binding obligation of Marine Park and its subsidiaries (other
than a Marine Park Material Contract) as of September 30, 2007 as set forth is
Schedule “A” hereto;




(g)
“Marine Park Accounts Receivable” means all accounts receivable and other debts
owing to Marine Park, on a consolidated basis, as of September 30, 2007 as set
forth in Schedule “B” hereto;




(h)
“Marine Park Assets” means the undertaking and all the property and assets of
the Marine Park Business of every kind and description wheresoever situated
including, without limitation, Marine Park Equipment, Marine Park Inventory,
Marine Park Material Contracts, Marine Park Accounts Receivable, Marine Park
Cash, Marine Park Intangible Assets and Marine Park Goodwill, and all credit
cards, charge cards and banking cards issued to Marine Park;




(i)
“Marine Park Bank Accounts” means all of the bank accounts, lock boxes and
safety deposit boxes of Marine Park and its subsidiaries or relating to the
Marine Park Business as set forth in Schedule “C” hereto;




(j)
“Marine Park Business” means all aspects of any business conducted by Marine
Park and its subsidiaries;




(k)
“Marine Park Cash” means all cash on hand or on deposit to the credit of Marine
Park and its subsidiaries on the Closing Date;




(l)
“Marine Park Common Shares” means the shares of common stock in the capital of
Marine Park;




(m)
“Marine Park Debt to Related Parties” means the debts owed by Marine Park to any
affiliate, director or officer of Marine Park as described in Schedule “D”
hereto;




(n)
“Marine Park Equipment” means all machinery, equipment, furniture, and
furnishings used in the Marine Park Business, including, without limitation, the
items more particularly described in Schedule “E” hereto;


- 2 -

--------------------------------------------------------------------------------





(o)
“Marine Park Financial Statements” means, collectively, the audited consolidated
financial statements of Marine Park for the fiscal year ended December 31, 2006,
together with the unqualified auditors' report thereon, and the unaudited
consolidated financial statements of Marine Park for the three month period
ended September 30, 2007, true copies of which are attached as Schedule “F”
hereto;




(p)
“Marine Park Goodwill” means the goodwill of the Marine Park Business including
the right to all corporate, operating and trade names associated with the Marine
Park Business, or any variations of such names as part of or in connection with
the Marine Park Business, all books and records and other information relating
to the Marine Park Business, all necessary licenses and authorizations and any
other rights used in connection with the Marine Park Business;




(q)
“Marine Park Insurance Policies” means the public liability insurance and
insurance against loss or damage to the Marine Park Assets and the Marine Park
Business as described in Schedule “G” hereto;




(r)
“Marine Park Intangible Assets" means all of the intangible assets of Marine
Park and its subsidiaries, including, without limitation, Marine Park Goodwill,
all trademarks, logos, copyrights, designs, and other intellectual and
industrial property of Marine Park and its subsidiaries;




(s)
“Marine Park Inventory” means all inventory and supplies of the Marine Park
Business as of September 30, 2007, as set forth in Schedule “H” hereto; and




(t)
“Marine Park Material Contracts” means the burden and benefit of and the right,
title and interest of Marine Park and its subsidiaries in, to and under all
trade and non-trade contracts, engagements or commitments, whether written or
oral, to which Marine Park or its subsidiaries are entitled whereunder Marine
Park or its subsidiaries are obligated to pay or entitled to receive the sum of
$10,000 or more including, without limitation, any pension plans, profit sharing
plans, bonus plans, loan agreements, security agreements, indemnities and
guarantees, any agreements with employees, lessees, licensees, managers,
accountants, suppliers, agents, distributors, officers, directors, attorneys or
others which cannot be terminated without liability on not more than one month's
notice, and those contracts listed in Schedule “I” hereto.




 
(u)
“NewCardio Accounts Payable and Liabilities” means all accounts payable and
liabilities of NewCardio, due and owing or otherwise constituting a binding
obligation of NewCardio (other than a NewCardio Material Contract) as of
September 30, 2007 as set forth in Schedule “J” hereto;




 
(v)
“NewCardio Accounts Receivable” means all accounts receivable and other debts
owing to NewCardio, as of September 30, 2007 as set forth in Schedule “K”
hereto;




(w)
“NewCardio Assets“ means the undertaking and all the property and assets of the
NewCardio Business of every kind and description wheresoever situated including,
without limitation, NewCardio Equipment, NewCardio Inventory, NewCardio Material
Contracts, NewCardio Accounts Receivable, NewCardio Cash, NewCardio Intangible
Assets and NewCardio Goodwill, and all credit cards, charge cards and banking
cards issued to NewCardio;




(x)
“NewCardio Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of NewCardio or relating to the NewCardio Business as set forth in
Schedule “L” hereto;


- 3 -

--------------------------------------------------------------------------------





(y)
“NewCardio Bridge Warrants” shall mean any warrant to purchase or otherwise
acquire shares of capital stock of NewCardio issued in connection with a
NewCardio financing transaction upon NewCardio’s consummation of such financing
event;




(z)
“NewCardio Business” means all aspects of the business conducted by NewCardio;




(aa)
“NewCardio Cash” means all cash on hand or on deposit to the credit of NewCardio
on the Closing Date;




(bb)
“NewCardio Common Warrants” shall mean warrants to purchase or otherwise acquire
NewCardio Shares, which were issued in connection with NewCardio’s Series A-2
Preferred Stock financing;




(cc)
“NewCardio Debt to Related Parties” means the debts owed by NewCardio and its
subsidiaries to the NewCardio Shareholders or to any family member thereof, or
to any affiliate, director or officer of NewCardio or the NewCardio Shareholders
as described in Schedule “M”;




(dd)
“NewCardio Equipment” means all machinery, equipment, furniture, and furnishings
used in the NewCardio Business, including, without limitation, the items more
particularly described in Schedule “N” hereto;




(ee)
“NewCardio Financial Statements” means collectively, the audited financial
statements of NewCardio for the two fiscal years ended December 31, 2006,
together with the unqualified auditors' report thereon, and the unaudited
consolidated financial statements of NewCardio for the nine month period ended
September 30, 2007, true copies of which are attached as Schedule “O” hereto;




(ff)
“NewCardio Goodwill” means the goodwill of the NewCardio Business together with
the exclusive right of Marine Park to represent itself as carrying on the
NewCardio Business in succession of NewCardio subject to the terms hereof, and
the right to use any words indicating that the NewCardio Business is so carried
on including the right to use the name "NewCardio” or “NewCardio International"
or any variation thereof as part of the name of or in connection with the
NewCardio Business or any part thereof carried on or to be carried on by
NewCardio, the right to all corporate, operating and trade names associated with
the NewCardio Business, or any variations of such names as part of or in
connection with the NewCardio Business, all telephone listings and telephone
advertising contracts, all lists of customers, books and records and other
information relating to the NewCardio Business, all necessary licenses and
authorizations and any other rights used in connection with the NewCardio
Business;




(gg)
“NewCardio Insurance Policies” means the public liability insurance and
insurance against loss or damage to NewCardio Assets and the NewCardio Business
as described in Schedule “P” hereto;




(hh)
“NewCardio Intangible Assets” means all of the intangible assets of NewCardio,
including, without limitation, NewCardio Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of NewCardio
and its subsidiaries;


- 4 -

--------------------------------------------------------------------------------


 

(ii)
“NewCardio Inventory” means all inventory and supplies of the NewCardio Business
as of September 30, 2007 as set forth in Schedule “Q” hereto;




(jj)
“NewCardio Material Contracts” means the burden and benefit of and the right,
title and interest of NewCardio in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which
NewCardio is entitled in connection with the NewCardio Business whereunder
NewCardio is obligated to pay or entitled to receive the sum of $10,000 or more
including, without limitation, any pension plans, profit sharing plans, bonus
plans, loan agreements, security agreements, indemnities and guarantees, any
agreements with employees, lessees, licensees, managers, accountants, suppliers,
agents, distributors, officers, directors, attorneys or others which cannot be
terminated without liability on not more than one month's notice, and those
contracts listed in Schedule “R” hereto;




(kk)
“NewCardio Option” shall mean any option to purchase or otherwise acquire
NewCardio Shares (whether or not vested) outstanding under any NewCardio Option
Plan;




(ll)
“NewCardio Option Plan” shall mean (i) NewCardio’s 2004 Equity Incentive Plan
and (ii) any other compensatory option plans or contracts of NewCardio,
including option plans or contracts assumed by the NewCardio pursuant to a
merger or acquisition;




(mm)
“NewCardio Related Party Debts” means the debts owed by the NewCardio
Shareholders or by any family member thereof, or by any affiliate, director or
officer of NewCardio or the NewCardio Shareholders, to NewCardio as described in
Schedule “S”;




 
(nn)
“NewCardio Shares” means all of the issued and outstanding shares of common
stock, $0.0001 par value, of NewCardio, whether or not certificates have been
issues with respect to such shares, and shares of common stock issuable upon
conversion and/or exercise of all NewCardio Preferred Shares and NewCardio
Convertible Debt;




 
(oo)
“NewCardio Warrants” shall mean the NewCardio Common Warrants and the NewCardio
Bridge Warrants;




 
(pp)
“Place of Closing” means the offices of Sichenzia Ross Friedman Ference LLP, or
such other place as Marine Park and NewCardio may mutually agree upon; and




 
(qq)
“Return to Treasury Agreement” means the Return to Treasury Agreement to be
entered into on the Closing Date between Marine Park and Harborview Master Fund
L.P. and Diverse Trading Ltd. in the form attached hereto as Exhibit “B.”



Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2 The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision thereof.

- 5 -

--------------------------------------------------------------------------------




Section References and Schedules


1.3 Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this Agreement.
The Schedules to this Agreement are as follows:


Information concerning Marine Park


Schedule “A”
Marine Park Accounts Payable and Liabilities
Schedule “B”
Marine Park Accounts Receivable
Schedule “C”
Marine Park Bank Accounts
Schedule “D”
Marine Park Debts to Related Parties
Schedule “E”
Marine Park Equipment
Schedule “F”
Marine Park Financial Statements
Schedule “G”
Marine Park Insurance Policies
Schedule “H”
Marine Park Inventory
Schedule “I”
Marine Park Material Contracts



Information concerning NewCardio


Schedule “J”
NewCardio Accounts Payable and Liabilities
Schedule “K”
NewCardio Accounts Receivable
Schedule “L”
NewCardio Bank Accounts
Schedule “M”
NewCardio Debts to Related Parties
Schedule “N”
NewCardio Equipment
Schedule “O”
NewCardio Financial Statements
Schedule “P”
NewCardio Insurance Policies
Schedule “Q”
NewCardio Inventory
Schedule “R”
NewCardio Material Contracts
Schedule “S”
NewCardio Related Party Debts



Exhibits


Exhibit “A”
Share Exchange Structure
Exhibit “B”
Return to Treasury Agreement
Exhibit “C”
Director Nominees
Exhibit “D”
Certificate of Designation
Exhibit “E”
Form of Legal Opinion



Severability of Clauses


1.4 If any part of this Agreement is declared or held to be invalid for any
reason, such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.

- 6 -

--------------------------------------------------------------------------------




ARTICLE 2
THE ACQUISITION


Sale of Shares


2.1 The NewCardio Shareholders hereby agree to sell to Marine Park the NewCardio
Shares in exchange for the Acquisition Shares on the Closing Date and to
transfer to Marine Park on the Closing Date a 100% undivided interest in and to
the NewCardio Shares free from all liens, mortgages, charges, pledges,
encumbrances or other burdens with all rights now or thereafter attached
thereto.


2.2
Treatment of NewCardio Options.



(a) At the Closing, by virtue of the transactions contemplated hereunder and
without any action on the part of the holders of any shares of NewCardio
Options, each NewCardio Option that is issued and outstanding immediately prior
to the Closing Date, whether or not then exercisable, will be assumed by Marine
Park and converted automatically into an option to purchase Marine Park Common
Shares (“Assumed Options”) as set forth below. Each Assumed Option will continue
to have, and be subject to, the same terms and conditions set forth in the
NewCardio Option Plan and the agreements evidencing the grant thereof
immediately prior to the Closing Date, including provisions with respect to
vesting and the number of whole shares they shall be exercisable for of Marine
Park Common Shares. It is the intention of the parties that each Assumed Option
that qualified as an incentive stock option (as defined in Section 422 of the
Code) shall continue to so qualify, to the maximum extent permissible, following
the Closing Date.


(b) Promptly following the Closing Date, Marine Park shall issue to each holder
of a NewCardio Option that was assumed by Marine Park pursuant to Section 2.2(a)
a document evidencing the assumption of such NewCardio Option by Marine Park.


(c) Following the Closing Date, Marine Park will be able to grant stock awards,
to the extent permissible by applicable Law and regulations, under the terms of
the NewCardio Option Plan or the terms of another plan adopted by Marine Park to
issue the reserved but unissued NewCardio Shares under such NewCardio Option
Plan and the shares that would otherwise return to the NewCardio Option Plan
pursuant to Section 4(b) thereof (which provides that NewCardio Shares subject
to unexercised portions of any award granted thereunder that expires or
otherwise terminates will return and may be used for awards to be granted under
the NewCardio Option Plan), except that (i) NewCardio Shares covered by such
awards will be shares of Marine Park Common Shares and (ii) all references to a
number of NewCardio Shares will be changed to reference Marine Park Common
Shares. Notwithstanding the foregoing, neither NewCardio, nor any NewCardio
Stockholder, nor any holder of a NewCardio Option, makes any representation or
warranty or shall have any obligation or any liability whatsoever, including
without limitation any indemnification obligation under this Agreement, or be
required to take any action with respect to or arising out of this
Section 2.2(c).


2.3
Treatment of NewCardio Warrants.



(a) At the Closing, by virtue of the transactions contemplated hereunder and
without any action on the part of the holders of any shares of NewCardio
Warrants, each NewCardio Warrant that is issued and outstanding immediately
prior to the Closing Date will be assumed by Marine Park and converted
automatically into a warrant to purchase a number of shares of Marine Park
Common Shares as set forth in the agreements evidencing such NewCardio Warrant
at the exercise price set forth in the agreements evidencing such NewCardio
Warrant.

- 7 -

--------------------------------------------------------------------------------




(b) Promptly following the Closing Date, Marine Park shall issue to each holder
of a NewCardio Warrant that was assumed by Marine Park pursuant to
Section 2.3(a) a document evidencing the assumption of such NewCardio Warrant by
Marine Park.


2.4 Treatment of Restricted Stock Grants. Notwithstanding anything herein to the
contrary, each NewCardio Shareholder who originally purchased NewCardio Shares
pursuant to a restricted stock purchase agreement or other agreement, in any
case outside the NewCardio Option Plan, which provides for the release or
vesting of such NewCardio Shares over the course of time, and as of the Closing
Date, all or any portion of the Acquisition Shares exchange therewith shall
remain subject to release or vesting pursuant to such agreement, and such
NewCardio Shareholder agrees that the portion of Acquisition Shares remaining
subject to release or vesting as of the Closing Date shall continue to remain
subject to release or vesting upon and following the Closing Date subject to the
terms and conditions set forth in the agreement through which such NewCardio
Shares were originally issued. At the Closing, by virtue of the transactions
contemplated hereunder and without any action on the part of the holders of any
such NewCardio Shares, Marine Park shall assume all of NewCardio’s rights and
obligations under such agreements with respect to the release or vesting of such
Acquisition Shares upon and following the Closing Date.


2.5 Treatment of NewCardio Preferred Shares and NewCardio Convertible Debt. On
the Closing Date, by virtue of the sale to Marine Park of the NewCardio Shares
in exchange for the Acquisition Shares, the NewCardio Shareholders who
previously held NewCardio Preferred Shares and/or NewCardio Convertible Debt
hereby confirm the conversion thereof and agree that such NewCardio Preferred
Shares and/or NewCardio Convertible Debt shall automatically be cancelled and
extinguished, without any action on the part of the holder thereof, in exchange
for the right to receive the Acquisition Shares at the Closing. All such
NewCardio Preferred Shares and/or NewCardio Convertible Debt shall no longer be
outstanding and shall automatically be cancelled and retired and shall cease to
exist, and each holder thereof shall cease to have any rights with respect
thereto, except the right to receive the Acquisition Shares paid in
consideration therefor upon the surrender of such in accordance with this
Agreement. Furthermore, the NewCardio Shareholders hereby waive any requirement
or obligation of NewCardio to provided any notice or take any other actions with
respect to the conversion of the NewCardio Preferred Shares and/or NewCardio
Convertible Debt.


Allocation of Consideration


2.6 The Acquisition Shares shall be allocated to the NewCardio Shareholders on
the basis of one Acquisition Share for each one NewCardio Share held by a
NewCardio Shareholder as set forth in Schedule 2.2 attached hereto.


Adherence with Applicable Securities Laws


2.7 The NewCardio Shareholders agree that they are acquiring the Acquisition
Shares for investment purposes and will not offer, sell or otherwise transfer,
pledge or hypothecate any of the Acquisition Shares issued to them (other than
pursuant to an effective Registration Statement under the Securities Act of
1933, as amended) directly or indirectly unless:



 
(a)
the sale is to Marine Park;




 
(b)
the sale is made pursuant to the exemption from registration under the
Securities Act of 1933, as amended, provided by Rule 144 thereunder; or




 
(c)
the Acquisition Shares are sold in a transaction that does not require
registration under the Securities Act of 1933, as amended, or any applicable
United States state laws and regulations governing the offer and sale of
securities, and the vendor has furnished to Marine Park an opinion of counsel to
that effect or such other written opinion as may be reasonably required by
Marine Park.


- 8 -

--------------------------------------------------------------------------------




The NewCardio Shareholders acknowledge that the certificates representing the
Acquisition Shares shall bear the following legend:


NO SALE, OFFER TO SELL, OR TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE SHALL BE MADE UNLESS A REGISTRATION STATEMENT UNDER THE FEDERAL
SECURITIES ACT OF 1933, AS AMENDED, IN RESPECT OF SUCH SHARES IS THEN IN EFFECT
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SAID ACT IS THEN IN FACT
APPLICABLE TO SAID SHARES.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF MARINE PARK


Representations and Warranties


3.1 Marine Park hereby represents and warrants in all material respects to
NewCardio and the NewCardio Shareholders, with the intent that NewCardio and the
NewCardio Shareholders will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:


Marine Park - Corporate Status and Capacity



(a)
Incorporation. Marine Park is a corporation duly incorporated and validly
subsisting under the laws of the State of Delaware and in good standing with the
office of the Secretary of State for the State of Delaware;




(b)
Carrying on Business. Marine Park conducts the business described in its filings
with the Securities and Exchange Commission and does not conduct any other
business. Marine Park is duly authorized to carry on such business in the State
of New York. The nature of the Marine Park Business does not require Marine Park
to register or otherwise be qualified to carry on business in any other
jurisdictions;




(c)
Corporate Capacity. Marine Park has the corporate power, capacity and authority
to own the Marine Park Assets and to enter into and complete this Agreement;




(d)
Reporting Status; Listing. Marine Park is required to file current reports with
the Securities and Exchange Commission pursuant to section 15(d) of the
Securities Exchange Act of 1934, Marine Park filed a registeration statement
under the Securities Act of 1933 and are quoted on the Over-the-Counter Bulletin
Board, and all reports required to be filed by Marine Park with the Securities
and Exchange Commission or NASD have been filed;


- 9 -

--------------------------------------------------------------------------------


 
Marine Park - Capitalization



(e)
Authorized Capital. The authorized capital of Marine Park consists of 99,000,000
Marine Park Common Shares, $0.001 par value and 1,000,000 shares of preferred
stock, $0.001 par value, of which 10,940,000 Marine Park Common Shares, and no
shares of preferred stock are presently issued and outstanding;




(f)
No Option, Warrant or Other Right. No person, firm or corporation has any
agreement, option, warrant, preemptive right or any other right capable of
becoming an agreement, option, warrant or right for the acquisition of Marine
Park Common Shares or for the purchase, subscription or issuance of any of the
unissued shares in the capital of Marine Park;



Marine Park - Records and Financial Statements



 
(g)
Charter Documents. The charter documents of Marine Park and its subsidiaries
have not been altered since the incorporation of each, respectively, except as
filed in the record books of Marine Park or its subsidiaries, as the case may
be;




 
(h)
Corporate Minute Books. The corporate minute books of Marine Park and its
subsidiaries are complete and each of the minutes contained therein accurately
reflect the actions that were taken at a duly called and held meeting or by
consent without a meeting. All actions by Marine Park and its subsidiaries which
required director or shareholder approval are reflected on the corporate minute
books of Marine Park and its subsidiaries. Marine Park and its subsidiaries are
not in violation or breach of, or in default with respect to, any term of their
respective Certificates of Incorporation (or other charter documents) or
by-laws.




 
(i)
Marine Park Financial Statements. The Marine Park Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of Marine Park, on a consolidated basis, as
of the respective dates thereof, and the sales and earnings of the Marine Park
Business during the periods covered thereby, in all material respects and have
been prepared in substantial accordance with generally accepted accounting
principles consistently applied;




 
(j)
Marine Park Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Marine Park or its subsidiaries which are not
disclosed in Schedule “A” hereto or reflected in the Marine Park Financial
Statements except those incurred in the ordinary course of business since the
date of the said schedule and the Marine Park Financial Statements, and neither
Marine Park nor its subsidiaries have guaranteed or agreed to guarantee any
debt, liability or other obligation of any person, firm or corporation. Without
limiting the generality of the foregoing, all accounts payable and liabilities
of Marine Park as of September 30, 2007, are described in Schedule “A” hereto;




 
(k)
Marine Park Accounts Receivable. All the Marine Park Accounts Receivable result
from bona fide business transactions and services actually rendered without, to
the knowledge and belief of Marine Park, any claim by the obligor for set-off or
counterclaim. Without limiting the generality of the foregoing, all accounts
receivable of Marine Park as of September 30, 2007, are described in Schedule
“B” hereto;




 
(l)
Marine Park Bank Accounts. All of the Marine Park Bank Accounts, their location,
numbers and the authorized signatories thereto are as set forth in Schedule “C”
hereto;


- 10 -

--------------------------------------------------------------------------------


 

 
(m)
No Debt to Related Parties. Except as disclosed in Schedule “D” hereto, neither
Marine Park nor any of its subsidiaries is, and on Closing will not be, indebted
to any affiliate, director or officer of Marine Park except accounts payable on
account of bona fide business transactions of Marine Park incurred in normal
course of the Marine Park Business, including employment agreements, none of
which are more than 30 days in arrears;




 
(n)
No Related Party Debt to Marine Park. No director or officer or affiliate of
Marine Park is now indebted to or under any financial obligation to Marine Park
or any subsidiary on any account whatsoever, except for advances on account of
travel and other expenses not exceeding $1,000 in total;




 
(o)
No Dividends. No dividends or other distributions on any shares in the capital
of Marine Park have been made, declared or authorized since the date of Marine
Park Financial Statements;




 
(p)
No Payments. No payments of any kind have been made or authorized since the date
of the Marine Park Financial Statements to or on behalf of officers, directors,
shareholders or employees of Marine Park or its subsidiaries or under any
management agreements with Marine Park or its subsidiaries, except payments made
in the ordinary course of business and at the regular rates of salary or other
remuneration payable to them;




 
(q)
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Marine Park;




 
(r)
No Adverse Events. Since the date of the Marine Park Financial Statements




 
(i)
there has not been any material adverse change in the consolidated financial
position or condition of Marine Park, its subsidiaries, its liabilities or the
Marine Park Assets or any damage, loss or other change in circumstances
materially affecting Marine Park, the Marine Park Business or the Marine Park
Assets or Marine Park’ right to carry on the Marine Park Business, other than
changes in the ordinary course of business,




 
(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Marine Park, its
subsidiaries, the Marine Park Business or the Marine Park Assets,




 
(iii)
there has not been any material increase in the compensation payable or to
become payable by Marine Park to any of Marine Park’ officers, employees or
agents or any bonus, payment or arrangement made to or with any of them,




 
(iv)
the Marine Park Business has been and continues to be carried on in the ordinary
course,




 
(v)
Marine Park has not waived or surrendered any right of material value,




 
(vi)
neither Marine Park nor its subsidiaries have discharged or satisfied or paid
any lien or encumbrance or obligation or liability other than current
liabilities in the ordinary course of business, and


- 11 -

--------------------------------------------------------------------------------


 

 
(vii)
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made.



Marine Park - Income Tax Matters



(s)
Tax Returns. All tax returns and reports of Marine Park and its subsidiaries
required by law to be filed have been filed and are true, complete and correct,
and any taxes payable in accordance with any return filed by Marine Park and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;




(t)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Marine Park or its subsidiaries. Marine
Park is not aware of any contingent tax liabilities or any grounds which would
prompt a reassessment including aggressive treatment of income and expenses in
filing earlier tax returns;



Marine Park - Applicable Laws and Legal Matters



(u)
Licenses. Marine Park and its subsidiaries hold all licenses and permits as may
be requisite for carrying on the Marine Park Business in the manner in which it
has heretofore been carried on, which licenses and permits have been maintained
and continue to be in good standing except where the failure to obtain or
maintain such licenses or permits would not have a material adverse effect on
the Marine Park Business;




 
(v)
Applicable Laws. Neither Marine Park nor its subsidiaries have been charged with
or received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the Marine Park
Business, and neither Marine Park nor its subsidiaries are in breach of any
laws, ordinances, statutes, regulations, bylaws, orders or decrees the
contravention of which would result in a material adverse impact on the Marine
Park Business;




 
(w)
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Marine Park, its subsidiaries, the Marine Park Business, or any of
the Marine Park Assets nor does Marine Park have any knowledge of any deliberate
act or omission of Marine Park or its subsidiaries that would form any material
basis for any such action or proceeding;




 
(x)
No Bankruptcy. Neither Marine Park nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against Marine
Park or its subsidiaries and no order has been made or a resolution passed for
the winding-up, dissolution or liquidation of Marine Park or its subsidiaries;




 
(y)
Labor Matters. Neither Marine Park nor its subsidiaries are party to any
collective agreement relating to the Marine Park Business with any labor union
or other association of employees and no part of the Marine Park Business has
been certified as a unit appropriate for collective bargaining or, to the
knowledge of Marine Park, has made any attempt in that regard;


- 12 -

--------------------------------------------------------------------------------


 

 
(z)
Finder's Fees. Neither Marine Park nor its subsidiaries are party to any
agreement which provides for the payment of finder's fees, brokerage fees,
commissions or other fees or amounts which are or may become payable to any
third party in connection with the execution and delivery of this Agreement and
the transactions contemplated herein;



Execution and Performance of Agreement



(aa)
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Marine Park;




(bb)
No Violation or Breach. The execution and performance of this Agreement will
not:




 
(i)
violate the charter documents of Marine Park or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which Marine Park or its subsidiaries are party,




 
(ii)
give any person any right to terminate or cancel any agreement including,
without limitation, the Marine Park Material Contracts, or any right or rights
enjoyed by Marine Park or its subsidiaries,




 
(iii)
result in any alteration of Marine Park’ or its subsidiaries’ obligations under
any agreement to which Marine Park or its subsidiaries are party including,
without limitation, the Marine Park Material Contracts,




 
(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Marine Park
Assets,




 
(v)
result in the imposition of any tax liability to Marine Park or its subsidiaries
relating to the Marine Park Assets, or




 
(vi)
violate any court order or decree to which either Marine Park or its
subsidiaries are subject;



Marine Park Assets - Ownership and Condition



(cc)
Business Assets. The Marine Park Assets comprise all of the property and assets
of the Marine Park Business, and no other person, firm or corporation owns any
assets used by Marine Park or its subsidiaries in operating the Marine Park
Business, whether under a lease, rental agreement or other arrangement, other
than as disclosed in Schedules “E” or “H” hereto;




 
(dd)
Title. Marine Park or its subsidiaries are the legal and beneficial owner of the
Marine Park Assets, free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever, save and except as
disclosed in Schedules “E” or “H” hereto;




(ee)
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Marine Park
Assets;


- 13 -

--------------------------------------------------------------------------------


 

 
(ff)
Marine Park Insurance Policies. Marine Park and its subsidiaries maintain the
public liability insurance and insurance against loss or damage to the Marine
Park Assets and the Marine Park Business as described in Schedule “G” hereto;




(gg)
Marine Park Material Contracts. The Marine Park Material Contracts listed in
Schedule “I” constitute all of the material contracts of Marine Park and its
subsidiaries;




(hh)
No Default. There has not been any default in any material obligation of Marine
Park or any other party to be performed under any of the Marine Park Material
Contracts, each of which is in good standing and in full force and effect and
unamended (except as disclosed in Schedule “I” hereto), and Marine Park is not
aware of any default in the obligations of any other party to any of the Marine
Park Material Contracts;




(ii)
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of Marine Park or its subsidiaries. Neither Marine
Park nor its subsidiaries are obliged to pay benefits or share profits with any
employee after termination of employment except as required by law;



Marine Park Assets - Marine Park Equipment



 
(jj)
Marine Park Equipment. The Marine Park Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



Marine Park Assets - Marine Park Goodwill and Other Assets



(kk)
Marine Park Goodwill. Marine Park and its subsidiaries do not carry on the
Marine Park Business under any other business or trade names. Marine Park does
not have any knowledge of any infringement by Marine Park or its subsidiaries of
any patent, trademarks, copyright or trade secret;



Marine Park Business



(ll)
Maintenance of Business. Since the date of the Marine Park Financial Statements,
Marine Park and its subsidiaries have not entered into any material agreement or
commitment except in the ordinary course and except as disclosed herein;




(mm)
Subsidiaries. Marine Park does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm; and



Marine Park - Acquisition Shares



(nn)
Acquisition Shares. The Acquisition Shares when delivered to the NewCardio
Shareholders pursuant to the Acquisition shall be validly issued and outstanding
as fully paid and non-assessable shares and the Acquisition Shares shall be
transferable upon the books of Marine Park, in all cases subject to the
provisions and restrictions of all applicable securities laws.


- 14 -

--------------------------------------------------------------------------------


 
Non-Merger and Survival


3.2 The representations and warranties of Marine Park contained herein will be
true at and as of Closing in all material respects as though such
representations and warranties were made as of such time. Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by NewCardio or the
NewCardio Shareholders, the representations and warranties of Marine Park shall
survive the Closing.


Indemnity


3.3 Marine Park agrees to indemnify and save harmless NewCardio and the
NewCardio Shareholders from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim (subject to
the right of Marine Park to defend any such claim), resulting from the breach by
it of any representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Marine Park to NewCardio or the NewCardio
Shareholders hereunder.




ARTICLE 4
COVENANTS OF MARINE PARK


Covenants


4.1 Marine Park covenants and agrees with NewCardio and the NewCardio
Shareholders that it will:



 
(a)
Conduct of Business. Until the Closing, conduct the Marine Park Business
diligently and in the ordinary course consistent with the manner in which the
Marine Park Business generally has been operated up to the date of execution of
this Agreement;




 
(b)
Preservation of Business. Until the Closing, use its best efforts to preserve
the Marine Park Business and the Marine Park Assets and, without limitation,
preserve for NewCardio Marine Park’s and its subsidiaries’ relationships with
any third party having business relations with them;




 
(c)
Access. Until the Closing, give NewCardio, the NewCardio Shareholders, and their
representatives full access to all of the properties, books, contracts,
commitments and records of Marine Park, and furnish to NewCardio, the NewCardio
Shareholders and their representatives all such information as they may
reasonably request; and




 
(d)
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the Marine Park Assets
notwithstanding the change in control of NewCardio arising from the Acquisition.



Authorization


4.2 Marine Park hereby agrees to authorize and direct any and all federal,
state, municipal, foreign and international governments and regulatory
authorities having jurisdiction respecting Marine Park and its subsidiaries to
release any and all information in their possession respecting Marine Park and
its subsidiaries to the NewCardio Shareholders. Marine Park shall promptly
execute and deliver to the NewCardio Shareholders any and all consents to the
release of information and specific authorizations which the NewCardio
Shareholders reasonably requires to gain access to any and all such information.

- 15 -

--------------------------------------------------------------------------------





Survival


4.3 The covenants set forth in this Article shall survive the Closing for the
benefit of NewCardio and the NewCardio Shareholders.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
NEWCARDIO AND THE NEWCARDIO SHAREHOLDERS


Representations and Warranties


5.1 NewCardio and the NewCardio Shareholders hereby represent and warrant in all
material respects to Marine Park, with the intent that it will rely thereon in
entering into this Agreement and in approving and completing the transactions
contemplated hereby, that:


NewCardio - Company Status and Capacity



 
(a)
Formation. NewCardio is a corporation duly incorporated and validly subsisting
under the laws of the State of Delaware and in good standing with the office of
the Secretary of State for the State of Delaware;




 
(b)
Carrying on Business. NewCardio carries on the NewCardio Business primarily in
the State of California and does not carry on any material business activity in
any other jurisdiction. The nature of the NewCardio Business does not require
NewCardio to register or otherwise be qualified to carry on business in any
other jurisdiction;




 
(c)
Legal Capacity. NewCardio has the legal power, capacity and authority to own
NewCardio Assets, to carry on the Business of NewCardio and to enter into and
complete this Agreement;



NewCardio - Capitalization



 
(d)
Authorized Capital. The authorized capital of NewCardio consists of 40,000,000
shares of common stock, $0.0001 par value;




 
(e)
Ownership of NewCardio Common Shares. The issued and outstanding shares of
NewCardio common stock will on Closing consist of 10,507,300 shares of common
stock, $0.001 par value, (being the NewCardio Common Shares), which shares on
Closing shall be validly issued and outstanding as fully paid and non-assessable
shares. The NewCardio Shareholders at Closing will be the registered and
beneficial owners of the NewCardio Common Shares. The NewCardio Common Shares
owned by the NewCardio Shareholders will on Closing be free and clear of any and
all liens, charges, pledges, encumbrances, restrictions on transfer and adverse
claims whatsoever;




 
(f)
Ownership of NewCardio Preferred Shares. The issued and outstanding shares of
NewCardio preferred stock will on Closing consist of 7,155,206 shares of
preferred stock, $0.001 par value, (being the NewCardio Preferred Shares), which
shares on Closing shall be validly issued and outstanding as fully paid and
non-assessable shares. The NewCardio Shareholders at Closing will be the
registered and beneficial owners of the NewCardio Preferred Shares. The
NewCardio Preferred Shares owned by the NewCardio Shareholders will on Closing
be free and clear of any and all liens, charges, pledges, encumbrances,
restrictions on transfer and adverse claims whatsoever;


- 16 -

--------------------------------------------------------------------------------








 
(g)
Options, Warrants or Other Rights. Except for the NewCardio Convertible
Securities and the NewCardio Convertible Debt, no person, firm or corporation
has any agreement, option, warrant, preemptive right or any other right capable
of becoming an agreement, option, warrant or right for the acquisition of
NewCardio Common Shares held by the NewCardio Shareholders or for the purchase,
subscription or issuance of any of the unissued shares in the capital of
NewCardio. The NewCardio Shareholders at Closing will be the registered and
beneficial owners of the NewCardio Convertible Securities and the NewCardio
Convertible Debt. The NewCardio Convertible Securities and the NewCardio
Convertible Debt owned by the NewCardio Shareholders will on Closing be free and
clear of any and all liens, charges, pledges, encumbrances, restrictions on
transfer and adverse claims whatsoever;




 
(h)
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of NewCardio Shares contained in the charter documents of NewCardio
or under any agreement;



NewCardio - Records and Financial Statements



 
(i)
Charter Documents. The charter documents of NewCardio have not been altered
since its formation date, except as filed in the record books of NewCardio;




 
(j)
Minute Books. The minute books of NewCardio are complete and each of the minutes
contained therein accurately reflect the actions that were taken at a duly
called and held meeting or by consent without a meeting. All actions by
NewCardio which required director or shareholder approval are reflected on the
corporate minute books of NewCardio. NewCardio is not in violation or breach of,
or in default with respect to, any term of its Certificate of Incorporation (or
other charter documents) or by-laws.




 
(k)
NewCardio Financial Statements. The NewCardio Financial Statements present
fairly, in all material respects, the assets and liabilities (whether accrued,
absolute, contingent or otherwise) of NewCardio as of the date thereof, and the
sales and earnings of the NewCardio Business during the periods covered thereby,
in all material respects, and have been prepared in substantial accordance with
generally accepted accounting principles consistently applied;




 
(l)
NewCardio Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of NewCardio which are not disclosed in Schedule “J”
hereto or reflected in the NewCardio Financial Statements except those incurred
in the ordinary course of business since the date of the said schedule and the
NewCardio Financial Statements, and NewCardio has not guaranteed or agreed to
guarantee any debt, liability or other obligation of any person, firm or
corporation. Without limiting the generality of the foregoing, all accounts
payable and liabilities of NewCardio as of September 30, 2007 are described in
Schedule “J” hereto;




 
(m)
NewCardio Accounts Receivable. All the NewCardio Accounts Receivable result from
bona fide business transactions and services actually rendered without, to the
knowledge and belief of the NewCardio Shareholders, any claim by the obligor for
set-off or counterclaim. Without limiting the generality of the foregoing, all
accounts receivable of NewCardio as of September 30, 2007, are described in
Schedule “K” hereto;


- 17 -

--------------------------------------------------------------------------------








 
(n)
NewCardio Bank Accounts. All of the NewCardio Bank Accounts, their location,
numbers and the authorized signatories thereto are as set forth in Schedule “L”
hereto;




 
(o)
No Debt to Related Parties. Except as disclosed in Schedule “M” hereto,
NewCardio is not and on Closing will not be, indebted to the NewCardio
Shareholders nor to any family member thereof, nor to any affiliate, director or
officer of NewCardio or the NewCardio Shareholders except accounts payable on
account of bona fide business transactions of NewCardio incurred in normal
course of NewCardio Business, including employment agreements with the NewCardio
Shareholders, none of which are more than 30 days in arrears;




 
(p)
No Related Party Debt to NewCardio. Except as set forth on Schedule ”M” hereto,
no NewCardio Shareholder nor any director, officer or affiliate of NewCardio is
now indebted to or under any financial obligation to NewCardio on any account
whatsoever, except for advances on account of travel and other expenses not
exceeding $5,000 in total;




 
(q)
No Dividends. No dividends or other distributions on any shares in the capital
of NewCardio have been made, declared or authorized since the date of the
NewCardio Financial Statements;




 
(r)
No Payments. No payments of any kind have been made or authorized since the date
of the NewCardio Financial Statements to or on behalf of the NewCardio
Shareholders or to or on behalf of officers, directors, shareholders or
employees of NewCardio or under any management agreements with NewCardio, except
payments made in the ordinary course of business and at the regular rates of
salary or other remuneration payable to them;




 
(s)
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting NewCardio, except
as set forth in the NewCardio Financial Statements;




 
(t)
No Adverse Events. Since the date of the NewCardio Financial Statements:




 
(i)
there has not been any material adverse change in the consolidated financial
position or condition of NewCardio, its liabilities or the NewCardio Assets or
any damage, loss or other change in circumstances materially affecting
NewCardio, the NewCardio Business or the NewCardio Assets or NewCardio’s right
to carry on the NewCardio Business, other than changes in the ordinary course of
business,




 
(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting NewCardio, the
NewCardio Business or the NewCardio Assets,




 
(iii)
there has not been any material increase in the compensation payable or to
become payable by NewCardio to the NewCardio Shareholders or to any of
NewCardio's officers, employees or agents or any bonus, payment or arrangement
made to or with any of them,


- 18 -

--------------------------------------------------------------------------------






 
(iv)
the NewCardio Business has been and continues to be carried on in the ordinary
course,




 
(v)
NewCardio has not waived or surrendered any right of material value,




 
(vi)
NewCardio has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and




 
(vii)
no capital expenditures in excess of $10,000 individually or $30,000 in total
have been authorized or made;



NewCardio - Income Tax Matters



 
(u)
Tax Returns. All tax returns and reports of NewCardio required by law to be
filed have been filed and are true, complete and correct, and any taxes payable
in accordance with any return filed by NewCardio or in accordance with any
notice of assessment or reassessment issued by any taxing authority have been so
paid;




 
(v)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by NewCardio. NewCardio is not aware of any
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;



NewCardio - Applicable Laws and Legal Matters



 
(w)
Licenses. NewCardio holds all licenses and permits as may be requisite for
carrying on the NewCardio Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the NewCardio Business;




 
(x)
Applicable Laws. NewCardio has not been charged with or received notice of
breach of any laws, ordinances, statutes, regulations, by-laws, orders or
decrees to which they are subject or which applies to them the violation of
which would have a material adverse effect on the NewCardio Business, and, to
the knowledge of the NewCardio Shareholders, NewCardio is not in breach of any
laws, ordinances, statutes, regulations, by-laws, orders or decrees the
contravention of which would result in a material adverse impact on the
NewCardio Business;




 
(y)
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to NewCardio, the NewCardio Business, or any of the NewCardio Assets,
nor do the NewCardio Shareholders have any knowledge of any deliberate act or
omission of NewCardio that would form any material basis for any such action or
proceeding;




 
(z)
No Bankruptcy. NewCardio has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against NewCardio and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of NewCardio;


- 19 -

--------------------------------------------------------------------------------






 
(aa)
Labor Matters. NewCardio is not party to any collective agreement relating to
the NewCardio Business with any labor union or other association of employees
and no part of the NewCardio Business has been certified as a unit appropriate
for collective bargaining or, to the knowledge of the NewCardio Shareholders,
has made any attempt in that regard;




 
(bb)
Finder's Fees. NewCardio is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement



 
(cc)
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of NewCardio;




 
(dd)
No Violation or Breach. The execution and performance of this Agreement will not




 
(i)
violate the charter documents of NewCardio or result in any breach of, or
default under, any loan agreement, mortgage, deed of trust, or any other
agreement to which NewCardio is a party,




 
(ii)
give any person any right to terminate or cancel any agreement including,
without limitation, NewCardio Material Contracts, or any right or rights enjoyed
by NewCardio,




 
(iii)
result in any alteration of NewCardio's obligations under any agreement to which
NewCardio is a party including, without limitation, the NewCardio Material
Contracts,




 
(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the NewCardio
Assets,




 
(v)
result in the imposition of any tax liability to NewCardio relating to NewCardio
Assets or the NewCardio Shares, or




 
(vi)
violate any court order or decree to which either NewCardio is subject;



NewCardio Assets - Ownership and Condition



 
(ee)
Business Assets. The NewCardio Assets, comprise all of the property and assets
of the NewCardio Business, and neither the NewCardio Shareholders nor any other
person, firm or corporation owns any assets used by NewCardio in operating the
NewCardio Business, whether under a lease, rental agreement or other
arrangement, other than as disclosed in Schedules “N” or “Q” hereto;




 
(ff)
Title. NewCardio is the legal and beneficial owner of the NewCardio Assets, free
and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed in
Schedules “N” or “Q” hereto;


- 20 -

--------------------------------------------------------------------------------


 

 
(gg)
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the NewCardio
Assets;




 
(hh)
NewCardio Insurance Policies. NewCardio maintains the public liability insurance
and insurance against loss or damage to the NewCardio Assets and the NewCardio
Business as described in Schedule “P” hereto;




 
(ii)
NewCardio Material Contracts. The NewCardio Material Contracts listed in
Schedule “R” constitute all of the material contracts of NewCardio;




 
(jj)
No Default. There has not been any default in any material obligation of
NewCardio or any other party to be performed under any of NewCardio Material
Contracts, each of which is in good standing and in full force and effect and
unamended (except as disclosed in Schedule “R”), and NewCardio is not aware of
any default in the obligations of any other party to any of the NewCardio
Material Contracts;




 
(kk)
No Compensation on Termination. There are no agreements, commitments or
understandings relating to severance pay or separation allowances on termination
of employment of any employee of NewCardio. NewCardio is not obliged to pay
benefits or share profits with any employee after termination of employment
except as required by law;



NewCardio Assets - NewCardio Equipment



 
(ll)
NewCardio Equipment. The NewCardio Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition;



NewCardio Assets - NewCardio Goodwill and Other Assets



 
(mm)
NewCardio Goodwill. NewCardio carries on the NewCardio Business only under the
name "NewCardio Technologies, Inc." and variations thereof and under no other
business or trade names. The NewCardio Shareholders do not have any knowledge of
any infringement by NewCardio of any patent, trademark, copyright or trade
secret;



The Business of NewCardio



 
(nn)
Maintenance of Business. Since the date of the NewCardio Financial Statements,
the NewCardio Business has been carried on in the ordinary course and NewCardio
has not entered into any material agreement or commitment except in the ordinary
course; and




 
(oo)
Subsidiaries. NewCardio does not own any subsidiaries and does not otherwise
own, directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm and NewCardio does not own any subsidiary and
does not otherwise own, directly or indirectly, any shares or interest in any
other corporation, partnership, joint venture or firm.


- 21 -

--------------------------------------------------------------------------------


 
NewCardio Shareholder Representations and Warranties



 
(pp)
Investment Intent. The Acquisition Shares are being acquired hereunder by the
NewCardio Shareholders for investment purposes only, for their own account, not
as a nominee or agent and not with a view to the distribution thereof. The
NewCardio Shareholders have no present intention to sell or otherwise dispose of
the Acquisition Shares and they will not do so except in compliance with the
provisions of the Securities Act of 1933, as amended, and applicable law. The
NewCardio Shareholders understand that the Acquisition Shares which may be
acquired hereunder must be held by them indefinitely unless a subsequent
disposition or transfer of any of said shares is registered under the Securities
Act of 1933, as amended, or is exempt from registration therefrom. The NewCardio
Shareholders further understand that the exemption from registration afforded by
Rule 144 (the provisions of which are known to such Seller) promulgated under
the Securities Act of 1933, as amended, depends on the satisfaction of various
conditions, and that, if and when applicable, Rule 144 may afford the basis for
sales only in limited amounts.




 
(qq)
Investment Experience; Suitability. The NewCardio Shareholders are each
sophisticated investors familiar with the type of risks inherent in the
acquisition of securities such as the Acquisition Shares and the NewCardio
Shareholders’ financial position is such that the NewCardio Shareholders can
afford to retain the shares of Acquisition Shares for an indefinite period of
time without realizing any direct or indirect cash return on its investment.




 
(rr)
Accreditation. The NewCardio Shareholders are each an “accredited investor”
within the meaning of Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended. The NewCardio Shareholders understand that
the Acquisition Shares are being offered to them in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities laws and that Marine Park is relying upon the truth and accuracy of,
and the NewCardio Shareholders’ compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the NewCardio
Shareholders set forth herein in order to determine the availability of such
exemptions and the eligibility of the NewCardio Shareholders to acquire the
Acquisition Shares.



Non-Merger and Survival


5.2 The representations and warranties of NewCardio contained herein will be
true at and as of Closing in all material respects as though such
representations and warranties were made as of such time. Notwithstanding the
completion of the transactions contemplated hereby, the waiver of any condition
contained herein (unless such waiver expressly releases a party from any such
representation or warranty) or any investigation made by Marine Park, the
representations and warranties of NewCardio shall survive the Closing.

- 22 -

--------------------------------------------------------------------------------


 
Indemnity


5.3 NewCardio and the NewCardio Shareholders agree to indemnify and save
harmless Marine Park from and against any and all claims, demands, actions,
suits, proceedings, assessments, judgments, damages, costs, losses and expenses,
including any payment made in good faith in settlement of any claim
(collectively, the “Claims”) (subject to the right of the NewCardio Shareholders
to defend any such claim), resulting from the breach by any of them of any
representation or warranty of such party made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by NewCardio or the NewCardio Shareholders to
Marine Park hereunder; provided, however, the NewCardio Shareholders shall not
be required to indemnify Marine Park for any such Claims in excess of the value
of the NewCardio Shares.


ARTICLE 6
COVENANTS OF NEWCARDIO AND
THE NEWCARDIO SHAREHOLDERS
 
Covenants


6.1 NewCardio and the NewCardio Shareholders covenant and agree with Marine Park
that they will:



 
(a)
Conduct of Business. Until the Closing, conduct the NewCardio Business
diligently and in the ordinary course consistent with the manner in which the
NewCardio Business generally has been operated up to the date of execution of
this Agreement;




 
(b)
Preservation of Business. Until the Closing, use their best efforts to preserve
the NewCardio Business and the NewCardio Assets and, without limitation,
preserve for Marine Park NewCardio’s relationships with their suppliers,
customers and others having business relations with them;




 
(c)
Access. Until the Closing, give Marine Park and its representatives full access
to all of the properties, books, contracts, commitments and records of NewCardio
relating to NewCardio, the NewCardio Business and the NewCardio Assets, and
furnish to Marine Park and its representatives all such information as they may
reasonably request; and




 
(d)
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Acquisition and to preserve and maintain the NewCardio Assets, including the
NewCardio Material Contracts, notwithstanding the change in control of NewCardio
arising from the Acquisition.



Authorization


6.2 NewCardio hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting NewCardio to release any and all information in
their possession respecting NewCardio to Marine Park. NewCardio shall promptly
execute and deliver to Marine Park any and all consents to the release of
information and specific authorizations which Marine Park reasonably require to
gain access to any and all such information.

- 23 -

--------------------------------------------------------------------------------


 
Survival


6.3 The covenants set forth in this Article shall survive the Closing for the
benefit of Marine Park.


ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of Marine Park


7.1 Marine Park’s obligations to carry out the transactions contemplated hereby
are subject to the fulfillment of each of the following conditions precedent on
or before the Closing:



 
(a)
all documents or copies of documents required to be executed and delivered to
Marine Park hereunder will have been so executed and delivered;




 
(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by NewCardio or the NewCardio Shareholders at or prior to the
Closing will have been complied with or performed;




 
(c)
title to the NewCardio Shares held by the NewCardio Shareholders will be free
and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, save and except as disclosed herein,
and the NewCardio Shares shall be duly transferred to Marine Park;




 
(d)
subject to Article 8 hereof, there will not have occurred




 
(i)
any material adverse change in the financial position or condition of NewCardio,
its liabilities or the NewCardio Assets or any damage, loss or other change in
circumstances materially and adversely affecting NewCardio, the NewCardio
Business or the NewCardio Assets or NewCardio's right to carry on the NewCardio
Business, other than changes in the ordinary course of business, none of which
has been materially adverse, or




 
(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to NewCardio or the NewCardio Business (whether or not
covered by insurance) materially and adversely affecting NewCardio, the
NewCardio Business or the NewCardio Assets;




 
(e)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and




 
(f)
the transactions contemplated hereby shall have been approved by the board of
directors of NewCardio.

 
Waiver by Marine Park


7.2 The conditions precedent set out in the preceding section are inserted for
the exclusive benefit of Marine Park and any such condition may be waived in
whole or in part by Marine Park at or prior to the Closing by delivering to
NewCardio a written waiver to that effect signed by Marine Park. In the event
that the conditions precedent set out in the preceding section are not satisfied
on or before the Closing, Marine Park shall be released from all obligations
under this Agreement.

- 24 -

--------------------------------------------------------------------------------




Conditions Precedent in Favor of NewCardio and the NewCardio Shareholders


7.3 The obligations of NewCardio and the NewCardio Shareholders to carry out the
transactions contemplated hereby are subject to the fulfillment of each of the
following conditions precedent on or before the Closing:



(a)
all documents or copies of documents required to be executed and delivered to
NewCardio under Section 9 will have been so executed and delivered;




(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Marine Park at or prior to the Closing will have been complied
with or performed;




(c)
Marine Park will have delivered the Acquisition Shares to be issued pursuant to
the terms of the Acquisition to NewCardio at the Closing and the Acquisition
Shares will be registered on the books of Marine Park in the name of the holder
of NewCardio Shares at the time of Closing;




(d)
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;




(e)
subject to Article 8 hereof, there will not have occurred




 
(i)
any material adverse change in the financial position or condition of Marine
Park, its subsidiaries, their liabilities or the Marine Park Assets or any
damage, loss or other change in circumstances materially and adversely affecting
Marine Park, the Marine Park Business or the Marine Park Assets or Marine Park’
right to carry on the Marine Park Business, other than changes in the ordinary
course of business, none of which has been materially adverse, or




 
(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Marine Park or the Marine Park Business (whether or not
covered by insurance) materially and adversely affecting Marine Park, its
subsidiaries, the Marine Park Business or the Marine Park Assets;




 
(f)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any;




 
(g)
the transactions contemplated hereby shall have been approved by the board of
directors of Marine Park;




 
(g)
each of the directors and officers of Marine Park shall have resigned as
directors and/or officers of Marine Park;




 
(h)
the nominees of the NewCardio Shareholders, set forth on Exhibit “C,” annexed
hereto, shall have been appointed as members of the board of directors of Marine
Park.


- 25 -

--------------------------------------------------------------------------------




Waiver by NewCardio and the NewCardio Shareholders


7.4 The conditions precedent set out in the preceding section are inserted for
the exclusive benefit of NewCardio and the NewCardio Shareholders and any such
condition may be waived in whole or in part by NewCardio or the NewCardio
Shareholders at or prior to the Closing by delivering to Marine Park a written
waiver to that effect signed by NewCardio and the NewCardio Shareholders. In the
event that the conditions precedent set out in the preceding section are not
satisfied on or before the Closing, NewCardio and the NewCardio Shareholders
shall be released from all obligations under this Agreement.


Nature of Conditions Precedent


7.5 The conditions precedent set forth in this Article are conditions of
completion of the transactions contemplated by this Agreement and are not
conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $10.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions of precedent in favor of the other party or parties set forth in this
Article.


Termination


7.6 Notwithstanding any provision herein to the contrary, if the Closing does
not occur on or before January 5, 2008 (the “Termination Date”), this Agreement
will be at an end and will have no further force or effect, unless otherwise
agreed upon by the parties in writing.


Confidentiality


7.7 Notwithstanding any provision herein to the contrary, the parties hereto
agree that the existence and terms of this Agreement are confidential and that
if this Agreement is terminated pursuant to the preceding section the parties
agree to return to one another any and all financial, technical and business
documents delivered to the other party or parties in connection with the
negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from NewCardio and Marine
Park and the contents thereof confidential and not utilize nor reveal or release
same, provided, however, that Marine Park will be required to issue a news
release regarding the execution and consummation of this Agreement and file a
Current Report on Form 8-K with the Securities and Exchange Commission
respecting the proposed Acquisition contemplated hereby together with such other
documents as are required to maintain the currency of Marine Park’s filings with
the Securities and Exchange Commission.


ARTICLE 8
RISK


Material Change in the Business of NewCardio


8.1 If any material loss or damage to the NewCardio Business occurs prior to
Closing and such loss or damage, in Marine Park' reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, Marine Park shall,
within two (2) days following any such loss or damage, by notice in writing to
NewCardio, at its option, either:



(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to Marine
Park' obligations to carry out the transactions contemplated hereby, be vested
in NewCardio or otherwise adequately secured to the satisfaction of Marine Park
on or before the Closing Date.


- 26 -

--------------------------------------------------------------------------------




Material Change in the Marine Park Business


8.2 If any material loss or damage to the Marine Park Business occurs prior to
Closing and such loss or damage, in NewCardio's reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, NewCardio shall,
within two (2) days following any such loss or damage, by notice in writing to
Marine Park, at its option, either:



(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)
elect to complete the Acquisition and the other transactions contemplated
hereby, in which case the proceeds and the rights to receive the proceeds of all
insurance covering such loss or damage will, as a condition precedent to
NewCardio's obligations to carry out the transactions contemplated hereby, be
vested in Marine Park or otherwise adequately secured to the satisfaction of
NewCardio on or before the Closing Date.



ARTICLE 9
CLOSING


Closing


9.1 The Acquisition and the other transactions contemplated by this Agreement
will be closed at the Place of Closing on Closing Date in accordance with the
closing procedure set out in this Article.


Documents to be Delivered by NewCardio


9.2 On or before the Closing, NewCardio and the NewCardio Shareholders will
deliver or cause to be delivered to Marine Park:



(a)
the original or certified copies of the charter documents of NewCardio,
including amendments thereof, and all corporate records documents and
instruments of NewCardio, the corporate seal of NewCardio and all books and
accounts of NewCardio;




(b)
all reasonable consents or approvals required to be obtained by NewCardio for
the purposes of completing the Acquisition and preserving and maintaining the
interests of NewCardio under any and all NewCardio Material Contracts and in
relation to NewCardio Assets;




(c)
certified copies of such resolutions of the directors of NewCardio as are
required to be passed to authorize the execution, delivery and implementation of
this Agreement;




(d)
an acknowledgement from NewCardio of the satisfaction of the conditions
precedent set forth in section 7.3 hereof;




(e)
the certificates or other evidence of ownership of the NewCardio Shares,
together with such other documents or instruments required to effect transfer of
ownership of the NewCardio Shares to Marine Park;


- 27 -

--------------------------------------------------------------------------------





(f)
declaration of acceptance by nominees of the NewCardio Shareholders set forth on
Exhibit “C” of being elected as members of the board of directors of Marine
Park, and




(g)
such other documents as Marine Park may reasonably require to give effect to the
terms and intention of this Agreement.



Documents to be Delivered by Marine Park


9.3 On or before the Closing, Marine Park shall deliver or cause to be delivered
to NewCardio and the NewCardio Shareholders:



(a)
share certificates representing the Acquisition Shares duly registered in the
names of the holders of shares of NewCardio Common Stock;




(b)
certified copies of such resolutions of the directors of Marine Park as are
required to be passed to authorize the execution, delivery and implementation of
this Agreement;




(c)
a certified copy of a resolution of the directors of Marine Park dated as of the
Closing Date appointing the nominees of the NewCardio Shareholders set forth on
Exhibit “C” to the board of directors of Marine Park;




(d)
resignations of all of the officers and directors of Marine Park as of the
Closing Date;




(e)
an acknowledgement from Marine Park of the satisfaction of the conditions
precedent set forth in section 7.1 hereof;




(f)
certificate of incorporation and good standing certificate of Marine Park;




 
(g)
the Return to Treasury Agreements, duly executed by Marine Park and Harborview
Master Fund L.P. and Diverse Trading Ltd., along with all applicable share
certificates of Marine Park and any other documents required thereunder;




 
(h)
the Certificate of Designation, duly filed with the Secretary of State of
Delaware by Marine Park;




 
(i)
a legal opinion of counsel to Marine Park, in substantially the form of Exhibit
“E” attached hereto; and




(j)
such other documents as NewCardio may reasonably require to give effect to the
terms and intention of this Agreement.



ARTICLE 10
POST-CLOSING MATTERS


Forthwith after the Closing, Marine Park, NewCardio and the NewCardio
Shareholders, as the case may be, agree to use all their best efforts to:



(a)
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement within 4 days of the Closing which includes the audited
financial statements of NewCardio as well as pro forma financial information of
NewCardio and Marine Park as required by Item 310 of Regulation SB as
promulgated by the Securities and Exchange Commission; and


- 28 -

--------------------------------------------------------------------------------


 

(b)
change the name of Marine Park to such other name as determined by the board of
directors of Marine Park.



ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1 The parties hereto shall attempt to resolve any dispute, controversy,
difference or claim arising out of or relating to this Agreement by negotiation
in good faith. If such good negotiation fails to resolve such dispute,
controversy, difference or claim within fifteen (15) days after any party
delivers to any other party a notice of its intent to submit such matter to
arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration in the City of New York, New York.


Notice


11.2 Any notice required or permitted to be given by any party will be deemed to
be given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid single certified or registered mail, or
telecopier. Any notice delivered by mail shall be deemed to have been received
on the fourth business day after and excluding the date of mailing, except in
the event of a disruption in regular postal service in which event such notice
shall be deemed to be delivered on the actual date of receipt. Any notice
delivered personally or by telecopier shall be deemed to have been received on
the actual date of delivery.


Addresses for Service


11.3 The address for service of notice of each of the parties hereto is as
follows:



 
(a)
Marine Park:



850 Third Avenue, Suite 1801
New York, New York 10022
Attention: David Stefansky
Telephone no. (646) 218-1400
Facsimile no.


With a copy to:


Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attn: Gregg E. Jaclin, Esq.
Telephone no. (732) 409-1212
Facsimile no. (732) 577-1188



 
(b)
NewCardio or the NewCardio Shareholders:



2033 Gateway Plaza, Suite 500
San Jose, California 95110
Attention:
Telephone no.
Facsimile no.

- 29 -

--------------------------------------------------------------------------------


 
With a copy to:


Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Attn: Marc Ross, Esq.
Phone: (212) 930-9700
Telecopier: (212) 930-9725


Change of Address


11.4 Any party may, by notice to the other parties change its address for notice
to some other address in North America and will so change its address for notice
whenever the existing address or notice ceases to be adequate for delivery by
hand. A post office box may not be used as an address for service.


Further Assurances


11.5 Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.


Time of the Essence


11.6 Time is expressly declared to be the essence of this Agreement.


Entire Agreement


11.7 The provisions contained herein constitute the entire agreement among
NewCardio, the NewCardio Shareholders and Marine Park respecting the subject
matter hereof and supersede all previous communications, representations and
agreements, whether verbal or written, among NewCardio, the NewCardio
Shareholders and Marine Park with respect to the subject matter hereof.


Enurement


11.8 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.


Assignment


11.9 This Agreement is not assignable without the prior written consent of the
parties hereto.


Counterparts


11.10 This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.

- 30 -

--------------------------------------------------------------------------------


 
Applicable Law


11.11 This Agreement shall be enforced, governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such state, without regard to the principles of
conflict of laws The parties hereto hereby submit to the exclusive jurisdiction
of the United States federal courts located in New York, New York with respect
to any dispute arising under this Agreement, the agreements entered into in
connection herewith or the transactions contemplated hereby or thereby. All
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. All parties further agree that service
of process upon a party mailed by first class mail shall be deemed in every
respect effective service of process upon the party in any such suit or
proceeding. Nothing herein shall affect either party’s right to serve process in
any other manner permitted by law. All parties agree that a final non-appealable
judgment in any such suit or proceeding shall be conclusive and may be enforced
in other jurisdictions by suit on such judgment or in any other lawful manner.
The party which does not prevail in any dispute arising under this Agreement
shall be responsible for all fees and expenses, including attorneys’ fees,
incurred by the prevailing party in connection with such dispute.


[Remainder of page intentionally left blank.]

- 31 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.


MARINE PARK HOLDINGS, INC.


By:
/s/ David Stefansky
 
David Stefansky
 
President, Chief Executive Officer and
 
Chief Financial Officer
   
NEWCARDIO, INC.
   
By:
/s/ Branislav Vajdic
 
Branislav Vajdic
 
President and Chief Executive Officer

 
[Signature page to Share Exchange Agreement]


--------------------------------------------------------------------------------




Exhibit A


Name
 
NewCardio
Shares
 
Marine Park
 Shares
                                                                               
                                                                               
                                                                               
                   


--------------------------------------------------------------------------------


 